In The

                               Court of Appeals
                   Ninth District of Texas at Beaumont
                          ____________________
                             NO. 09-12-00555-CR
                          ____________________

  DOMINIQUE J. DAVIS A/K/A LUCKIE LATRICE PARKER, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee
_______________________________________________________          ______________

                   On Appeal from the 411th District Court
                            Polk County, Texas
                          Trial Cause No. 21342
________________________________________________________          _____________

                         MEMORANDUM OPINION

      Dominique J. Davis a/k/a Luckie Latrice Parker appeals her conviction for

possession of marijuana. See Tex. Health & Safety Code Ann. § 481.121(b)(4)

(West 2010). Appellant challenges the sufficiency of the evidence supporting her

conviction, and argues the judgment erroneously states that she pleaded guilty to

the offense. Because we find the evidence sufficient to support the conviction, we

affirm the trial court’s judgment as modified to reflect appellant’s plea of not

guilty.

                                        1
      Shane Granelli testified that in May 2010 he was a trooper with the Texas

Department of Public Safety and was working a criminal interdiction task force in

Livingston. He witnessed appellant make an unsafe lane change and initiated a

traffic stop. Granelli smelled a strong odor of burnt marijuana coming from inside

the car. Appellant had her six-year-old daughter in the vehicle with her.

      Granelli approached the passenger’s side of the vehicle, identified himself,

asked appellant to step to the rear of the vehicle, and requested that she produce

her driver’s license. Appellant handed Granelli an Arkansas driver’s license with

the name of Dominique Davis, the name appellant used to identify herself to

Granelli. The picture on the driver’s license appeared to be appellant.

      Granelli explained why he initiated the traffic stop. Appellant initially stated

she owned the vehicle but later claimed her goddaughter, Ashley Thompson,

owned it. The fact that appellant was claiming that the vehicle was owned by

someone else piqued Granelli’s interest because, as he explained at trial, typically

people transporting narcotics will use a rental car or someone else’s vehicle to

avoid an automatic link to the narcotics they are transporting. Appellant told

Granelli that she was coming from Houston, where she was a college student, and

she was travelling to Little Rock to visit her family. Granelli testified appellant was

trying to steer the conversation away from her travel plans and that she had a

                                          2
nervous laugh and could not be still. The vehicle was determined to be owned by

someone other than appellant.

      Granelli informed appellant that he was going to issue her a warning as a

strategy to see if her nervousness would subside. Granelli asked her why her

goddaughter, whom appellant claimed owned the vehicle, was not traveling with

her. Appellant stated that her goddaughter was staying in Houston, and just

appellant and her daughter were traveling to Arkansas.

      Appellant gave Granelli consent to search the vehicle. Granelli explained

that appellant attempted to interfere with his search, and her nervousness appeared

to increase as Granelli began searching the trunk. He found in the truck a black

luggage bag with a lock on the zipper. He cut the lock off the bag and opened the

bag. He confiscated from inside the bag what appeared to be about twenty pounds

of marijuana packed in a plastic bag and saran wrap. Granelli testified that, based

on his experience as a trooper, the substance smelled like fresh marijuana and

looked like marijuana.

      Appellant told Granelli that her goddaughter had put the bag in the vehicle

and had told appellant that she would pick it up the next day, an explanation that

seemed contradictory to what appellant had earlier told Granelli. Appellant had

approximately $1,000 in cash in her purse. Granelli testified that it seemed unusual

                                         3
to him for an unemployed full-time student to be carrying this amount of cash.

Granelli explained at trial that, based on appellant’s demeanor and anxiety about

the search, he believed that she knew the marijuana was in the vehicle. Granelli

placed appellant under arrest and read appellant her Miranda warnings. The trial

court viewed a videotape of the traffic stop. Laboratory testing subsequently

confirmed that the presumed narcotics amounted to approximately twenty pounds

of marijuana. Granelli testified the marijuana had a street value of $16,000 to

$24,000.

      David Oliver, a special agent with the Bureau of Alcohol, Tobacco,

Firearms, and Explosives in Little Rock, Arkansas, testified. He had his first

encounter with appellant in 2005, when he executed a search warrant on the home

and business of Michael White, a “large-scale drug dealer in the Little Rock area

and a gang member” with whom appellant, at the time, was living. Law

enforcement recovered cocaine, marijuana, and firearms. In 2007, Oliver had

contact with appellant again during an investigation of gang members who were

selling cocaine and drugs. Appellant and her sister were in relationships with

members of the family that were under investigation. In 2011, Oliver was

executing an arrest warrant for a shooting suspect who was staying at appellant’s

house. When officers went to the house, appellant identified herself to Oliver as

                                       4
someone else. No criminal charges were filed against appellant regarding these

encounters with law enforcement.

      Appellant testified that her given birth name is Luckie Latrice Parker and

that she was the person depicted on the videotaped traffic stop. Her license was

suspended at the time of the traffic stop, so she identified herself as Dominique

Davis and gave Granelli a driver’s license with that name. The driver’s license

belonged to her sister-in-law, who looked like appellant. According to appellant,

the vehicle was owned by her goddaughter, Ashley Thompson. Appellant

explained she was driving from Houston to Little Rock when Granelli initiated the

stop. She claimed she did not own the bag containing the marijuana and that at the

time of the traffic stop she did not know there was marijuana in the trunk of the car

she was driving. Appellant testified that Thompson had put the bag in the trunk and

it was appellant’s understanding that the bag contained Thompson’s clothes and

school books. She claimed that she was not nervous during the traffic stop but

instead was acting the way she did because she was cold.

      Appellant admitted that her ex-fiance, Michael White, lives in Little Rock

and was a major drug dealer. She admitted to using other aliases during past

encounters with law enforcement, and that she and others swapped names to try to

confuse law enforcement.

                                         5
      Appellant argues in her first issue that the evidence is insufficient to support

her conviction. Appellant contends that the evidence presented merely shows that

she was the driver of an automobile that happened to have marijuana in the trunk.

She contends that her mere presence in the vicinity of the marijuana is insufficient

to support her conviction for possession.

      When examining the sufficiency of the evidence, an appellate court reviews

all the evidence in the light most favorable to the prosecution to determine whether

any rational trier of fact could find the essential elements of the crime beyond a

reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 318-19, 99 S.Ct. 2781, 61

L.Ed.2d 560 (1979). We must give full deference to the fact-finder’s responsibility

to fairly resolve conflicts in the testimony, to weigh the evidence, and to draw

reasonable inferences from basic facts to ultimate facts. Hooper v. State, 214

S.W.3d 9, 13 (Tex. Crim. App. 2007); see also Williams v. State, 235 S.W.3d 742,

750 (Tex. Crim. App. 2007).

      “To prove unlawful possession of a controlled substance, the State must

prove that: (1) the accused exercised control, management, or care over the

substance; and (2) the accused knew the matter possessed was contraband.”

Poindexter v. State, 153 S.W.3d 402, 405 (Tex. Crim. App. 2005); see also Tex.

Health & Safety Code Ann. § 481.002(38) (West 2010). In Evans v. State, 202

                                            6
S.W.3d 158, 161 (Tex. Crim. App. 2006), the Court explained that “[r]egardless of

whether the evidence is direct or circumstantial, it must establish that the

defendant’s connection with the drug was more than fortuitous.” A defendant’s

mere presence at the location where drugs are found is insufficient, by itself, to

establish care, custody, or control of the drugs. Id. at 162. However, presence or

proximity, in combination with other direct or circumstantial evidence, may be

sufficient to establish that element beyond a reasonable doubt. Id. On appeal, the

non-exclusive factors we consider in determining whether sufficient evidence links

the appellant to the controlled substance include: (1) the contraband is in plain

view; (2) the defendant owns the premises where the contraband is located; (3) the

contraband is conveniently accessible to the defendant; (4) the contraband is found

in close proximity to the defendant; (5) a strong residual odor of the contraband is

present; (6) drug paraphernalia is in view or is found near the defendant; (7) the

defendant is found in a physical condition that indicates consumption of the

contraband; (8) the defendant engages in conduct that indicates consciousness of

guilt; (9) the defendant has a special connection to the contraband; (10) contraband

is found in an enclosed place; (11) the occupants of the premises provide

conflicting statements about relevant matters; and (12) affirmative statements

connect the defendant to the contraband. Gregory v. State, 159 S.W.3d 254, 260

                                         7
(Tex. App.—Beaumont 2005, pet. ref’d). The evidence is sufficient when the

logical force of all the evidence and the reasonable inferences from the evidence

support the finding that the appellant exercised actual care, custody, control, or

management of the contraband. Evans, 202 S.W.3d at 162, 166.

      Granelli testified that a strong odor of burnt marijuana was emanating from

inside the car. Appellant initially said she owned the vehicle she was driving and

then acknowledged she did not own the vehicle. She presented a driver’s license

that was not hers and gave an alias when Granelli asked her name. She appeared

nervous during the traffic stop, even after Granelli informed her he only intended

to give her a warning. According to Granelli, although appellant consented to a

search of the vehicle, she became increasingly nervous during the search and

attempted to interfere with the search. Granelli concluded that, based on

appellant’s demeanor and actions, she knew the marijuana was in the trunk.

Appellant, who claimed she was an unemployed, full-time student, had $1,000 in

cash in her purse. Approximately twenty pounds of marijuana was recovered from

a bag in the trunk. The combined logical force of all of the circumstances was

sufficient for the trial court to find that appellant knew there was marijuana in the

trunk of the vehicle she was driving, and that she exercised care, custody, or




                                         8
control over the marijuana. A rational fact-finder could find all the elements of the

offense beyond a reasonable doubt. Appellant’s first issue is overruled.

      In her second issue, appellant contends that the judgment erroneously states

that she entered a plea of guilty to the offense when, in fact, she pleaded not guilty.

Appellant requests that the judgment be amended to correctly reflect her plea. The

reporter’s record demonstrates that appellant pleaded not guilty to the offense of

possession of marijuana. We modify the trial court’s judgment to reflect that

appellant pleaded not guilty to the charged offense, and we affirm the trial court’s

judgment as modified.

      AFFIRMED AS MODIFIED.

                                              ________________________________
                                                     STEVE McKEITHEN
                                                            Justice

Submitted on October 29, 2013
Opinion Delivered November 13, 2013
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.




                                          9